DISMISS and Opinion Filed July 3, 2019




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00251-CV

                              DELORIS PHILLIPS, Appellant
                                         V.
                              COLUMBIA LUXAR, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-00788-E

                            MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                  Opinion by Justice Whitehill

       Before the Court is appellant's June 26, 2019 motion for voluntary dismissal of her

appeal. Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), we grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE


190251F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DELORIS PHILLIPS, Appellant                       On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
 No. 05-19-00251-CV        V.                      Trial Court Cause No. CC-19-00788-E.
                                                   Opinion delivered by Justice Whitehill,
 COLUMBIA LUXAR, Appellee                          Justices Partida-Kipness and Pedersen, III
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 3, 2019.




                                             –2–